SHARON KELLER                              CoURT OF CRIMINAL ApPEALS                                       Abel Acosta


                                             RO. BOX 12308, CAPITOL STATION                                512™55,
LAWRENCE E. MEYERS                                 AUSTIN, TEXAS 78711
CHERYL JOHNSON                                               '                                          S1AN R. SCHILHAB
MIKE KEASLER                                                                                             general COUNSEL
BARBARA P. HERVEY                                                                                          512-463-1597
ELSA ALCALA

BERT RICHARDSON

KEVIN P. YEARY

DAVID NEWELL
 JUDGES




                                                         April 8, 2015

           Fourteenth Court of Appeals
           301 Fannin, Room 245
           Houston, Texas 77002



                           RE:     David Austin Price
                                   Trial Court Number 1368261
                                   COA# 14-13-00487-CR
                                   Case Number PD-0176-15


           Dear Clerk:


                    The Sealed Reporter's Record is being returned to you in the above referenced cause.

                    Please call if you have any questions.


          Very truly yours,


          Abel Acosta
           Chief Deputy Clerk




                          Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                               website: www.txcourts.gov/cca